  Case 1:19-cr-00627-VM Document 85 Filed 12/01/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                              
                                      X
UNITED STATES OF AMERICA,             :       19 CR 627 (VM)
                                      :
             -against-                :
                                      :           ORDER
DEON KING,                            :
                                      :
                     Defendant.       :
                                      X
VICTOR MARRERO, U.S.D.J.:
     Counsel for the Government, with the consent of counsel

for the Defendant (see Attached Application), requests that

the Court authorize a magistrate judge to conduct a plea

proceeding by video teleconference under Section 15002(b) of

the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”), which allows for felony plea proceedings to be

held via video teleconferencing only when the district judge

“in a particular case finds for specific reasons that the

plea or sentencing in that case cannot be further delayed

without serious harm to the interests of justice.” See also

In re Coronavirus/COVID-19 Pandemic, Second Amended Standing

Order re: Video Teleconferencing and Telephone Conferencing

for Criminal Proceedings, 20 Misc. 176, Dkt. No. 3, at 3

(S.D.N.Y. Sept. 16 2020) (authorizing the use of video

conferencing for felony pleas only upon a finding by the

presiding judge that the “proceeding cannot be further

delayed without serious harm to the interests of justice.”).

                                  1
  Case 1:19-cr-00627-VM Document 85 Filed 12/01/20 Page 2 of 4



     The Court is persuaded that the plea in this case cannot

be further delayed without serious harm to the interests of

justice. The Defendant cannot          promptly    and   expeditiously

resolve this case without proceeding remotely. Additionally,

it is not certain when the Court will be able to conduct the

Defendant’s plea in person. Conducting the Defendant’s plea

remotely therefore “promotes judicial economy.” Cohen, 2020

WL 2539115, at *2. It “preempt[s] the parties’ [potential]

motions to this Court requesting further scheduling changes.”

Id.; United States v. Portolyoni, No. 09 CR 674, 2020 WL

5604047, at *3 (S.D.N.Y. Sept. 18, 2020). It also avoids

adding to “the existing backlog of cases in the federal court

system” and the “deluge of [requests for] hearings once in-

person   proceedings    can   safely    resume.”    Cohen,    2020   WL

2539115, at *2.

SO ORDERED:
Dated: New York, New York
       01 December 2020




                                  2
       Case 1:19-cr-00627-VM Document 85 Filed 12/01/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - x
                                        :
UNITED STATES OF AMERICA                :
                                        :
     - v. -                             :          APPLICATION
                                        :
DEON KING,                              :          19 Cr. 627 (VM)
                                        :
               Defendant.               :
                                        :
- - - - - - - - - - - - - - - - - - - - x

          ALEXANDRA    ROTHMAN   hereby   affirms,    under   penalty   of

perjury and pursuant to Title 28, United States Code, Section 1746,

as follows:

          1.    I am an Assistant United States Attorney in the

office of Audrey Strauss, Acting United States Attorney for the

Southern District of New York, and I am familiar with this matter.

          2.    DEON KING intends to waive indictment and plead

guilty to an information. KING, defense counsel, and the Government

wish to proceed with the change of plea hearing by video or

telephone conference instead of an in-person proceeding in light

of the ongoing pandemic.

          3.    During   this    pandemic,   judges    in   the   Southern

District of New York have employed video and telephone conferencing

on numerous occasions.    The parties submit that any further delay

in this proceeding would result in serious harm to the interests

of justice. Proceeding by video or telephone conference with a

change of plea hearing furthers justice without undue delay by,
         Case 1:19-cr-00627-VM Document 85 Filed 12/01/20 Page 4 of 4



among    other   things,    allowing   the    defendant    to    promptly     and

expeditiously     resolve    his   case.     See   §   15002    (b)(2)   of   the

Coronavirus Air, Relief, and Economic Security (“CARES”) Act.

            4.    Accordingly, the parties respectfully request that

the Court enter the attached order allowing KING’s plea proceeding

to proceed remotely by video or telephone conference pursuant to

the CARES Act.

Dated:      New York, New York
            November 30, 2020




                                    ALEXANDRA ROTHMAN
                                    Assistant United States Attorney
                                    Southern District of New York
                                    (212) 637-2580




                                       2
